DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicants arguments and claim amendments received on December 13, 2021 are entered into the file. Currently, claims 4-10 and 14-17 are amended; claims 1-3 and 11-13 are cancelled; claims 18-23 are new; resulting in claims 4-10 and 14-23 pending for examination. 

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 8, 9 and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the preamble of the claim recites “The personal care product of claim 18”, however, claim 18 is directed to “A cosmetic skin care product”.
Regarding claim 8, the preamble of the claim recites “The personal care product of claim 18”, however, claim 18 is directed to “A cosmetic skin care product”.
Regarding claim 8, there is insufficient antecedent basis for the phrase “the personal care composition” in line 4. 
Regarding claim 9, there is insufficient antecedent basis for the phrase “the personal care composition” in line 3.
Regarding claims 8 and 9, the limitations required by these claims are indefinite in light of newly added independent claim 18 from which claims 8 and 9 depend. In lines 12-14 of claim 18, the limitations require that the ingredient label have “a first portion containing a formal ingredient name for each ingredient in the composition”, therefore, the first portion is required to list all the ingredients in the composition. Claim 8 requires that the label comprise an upper portion which includes the first portion and second portion and a separate lower portion, wherein the upper portion includes ingredient information only for the ingredients present at an amount of 1% or more. Claim 9 requires that the lower portion include ingredient information only for the ingredients present in an amount of less than 1%. 
It is not clear how the ingredient label can satisfy the limitations of independent claim 18 and dependent claims 8 and 9, since claim 18 requires all the ingredients to be listed in the first portion, claim 8 requires only the ingredients at an amount of 1% or 
Regarding claim 21, the limitations in lines 12-23 with respect to the ingredient label are indefinite. Lines 12-16 require that the first portion contains “a formal ingredient name for each ingredient in the composition”, contains “10 or more formal ingredient names” and each of the formal ingredient names “designates an ingredient present in the personal care product composition in an amount of 0.5% or more”. It is not clear how the first portion can satisfy all of these requirements, as the limitations require that the first portion contain formal ingredient names for each ingredient in the composition but then also states that the first portion only comprises formal ingredient names for those ingredients present at an amount of 0.5% or more. It is not clear how both of these requirements can be met by the first portion. Additionally, lines 20-23 recite the presence of a third portion that lists the formal ingredient names for those ingredients present at an amount of less than 0.5%. 
It is not clear how the first portion can contain the formal ingredient names for all of the formal ingredients in the composition as well as only containing the formal ingredient names present in the composition at an amount of 0.5% or more, as not all of the ingredients are present in the amount of 0.5% or more as further shown by the limitations in lines 20-23 of the claim. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claim(s) 18, 4, 5, 6, 8, 9, 10, 14, 15, 16, 17, 19, 20, 21, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Aveeno products via Bed Bath and Beyond (hereafter referred to as “Aveeno”; https://www.bedbathandbeyond.com/store/product/aveeno-positively-radiant-4-oz-daily-moisturizer-broad-spectrum-spf-15/1012515332, review from 8 years ago, 2014).
Regarding claims 18, 7 and 20, Aveeno teaches a daily moisturizer (cosmetic skin care product) comprising a daily moisturizer composition comprising 10 or more ingredients disposed in a bottle (primary packaging) disposed in a box (secondary packaging) (see first image). The box is comprised of two opposing side panels, a top panel and a bottom panel (see all images). 
The box (secondary packaging) comprises an ingredient label disposed on at least one side panel, wherein the ingredient label includes a first portion listing formal ingredient names and a second portion comprising the purpose (additional information that relates to the formal ingredients names in the first portion) of the formal ingredients (see second image). The first and second portions of the label are arranged as discrete columns in a side-by-side configuration, wherein the formal ingredient name and additional information are positioned adjacent to one another in their respective columns.
It has been held where the other difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art (see MPEP 2112.01(III). 
Providing a label on a product with information about the product to a consumer is not functionally related to the product and is merely informational. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ingredient label taught by Aveeno to comprise any information about the product, including listing all the formal ingredient names in a first section and providing additional information that relates to the formal ingredient name in a second section, to provide the consumer with relevant information about the product contained within the packaging. 
The reference does not expressly teach that each side panel comprises a surface area of from about 25cm2 to about 100cm2, however, it has been held that when the only different between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04(IV)(A)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the box (secondary packaging) to be large enough to contain the daily moisturizer (cosmetic composition) in the bottle (primary packaging), such that it falls within the range recited in claim 18. 
Regarding claims 4 and 5, Aveeno teaches all the limitations of claim 18 above, however, the reference does not expressly teach that the ingredient label has a surface area of less than about 65cm2
It has been held that when the only different between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04(IV)(A)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the ingredient label taught by Aveeno to be size that was proportional to the packaging it was applied to as well as large enough to enable a consumer to easily read the information provided on the label. Furthermore, it would have been obvious to one of ordinary skill in the art to modify the size of the first portion as needed to effectively convey the desired information. 
Regarding claim 6, Aveeno teaches all the limitations of claim 5 above, however the reference does not expressly teach the ratio of the surface area of the first portion of the ingredient label to the second portion of the ingredient label.
It has been held that when the only different between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04(IV)(A)). 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface areas of the portions of the label to fall within the claimed ratio range based on the desired visual 
Regarding claims 8 and 9, Aveeno teaches all the limitations of claim 18 above and Aveeno further teaches that the ingredient label comprises an upper portion detailing the active ingredients and a lower portion detailing the inactive ingredients. The reference does not expressly teach that the ingredient label further comprises an upper portion containing ingredients that are present in an amount of 1% or more and ordered according to ingredient concentration as required by claim 8, as well as a lower portion relating to ingredients present in the composition at concentrations less than 1% by weight and at least some of the information is ordered according to a common characteristic shared by two or more ingredients.  
It has been held where the other difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art (see MPEP 2112.01(III). 
Providing a label on a product with information about the product to a consumer is not functionally related to the product and is merely informational. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ingredient label taught by Aveeno to be ordered to comprise any information about the product, modifying the upper section showing the active ingredients to a section highlighting the ingredients contained at a concentration of 1% or more and modifying the lower section to a section highlighting ingredients 
Regarding claim 10, Aveeno teaches all the limitations of claim 18 above, and further teaches that the ingredients are listed alphabetically and by purpose. 
Regarding claim 19, Aveeno teaches all the limitations of claim 18 above, and the reference further teaches on the front of the box and the back that the product is comprised of natural products. 
It has been held where the other difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art (see MPEP 2112.01(III). 
Providing a label on a product with information about the product to a consumer is not functionally related to the product and is merely informational. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ingredient label taught by Aveeno to comprise any information about the product, such as highlighting products that are naturally, sustainably and/or responsibly sourced, to provide the consumer with relevant information about the product contained within the packaging. 
Regarding claims 21, 17 and 23,
The box (secondary packaging) comprises an ingredient label disposed on at least one side panel, wherein the ingredient label includes a first portion listing formal ingredient names and a second portion comprising the purpose (additional information that relates to the formal ingredients names in the first portion) of the formal ingredients (see second image). The first and second portions of the label are arranged as discrete columns in a side-by-side configuration, wherein the formal ingredient name and additional information are positioned adjacent to one another in their respective columns.
It has been held where the other difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art (see MPEP 2112.01(III). 
Providing a label on a product with information about the product to a consumer is not functionally related to the product and is merely informational. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ingredient label taught by Aveeno to comprise any information about the product, including listing all the formal ingredient names present in the composition at an amount of 0.5% or more in a first section and providing additional information that relates to the formal ingredient name, and a third section including all the formal ingredient names present in the composition at an amount of 0.5% or less, to provide the consumer with relevant information about the product contained within the packaging. 
The reference does not expressly teach that each side panel comprises a surface area of from about 25cm2 to about 100cm2, however, it has been held that when the only different between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04(IV)(A)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the box (secondary packaging) to be large enough to contain the daily moisturizer (cosmetic composition) in the bottle (primary packaging), such that it falls within the range recited in claim 21. 
Regarding claims 14 and 15, Aveeno teaches all the limitations of claim 21 above, however, the reference does not expressly teach that the ingredient label has a surface area of less than about 65cm2 or that the first and second portions of the ingredient label occupy 30% to 95% of the surface area of the ingredient label.
It has been held that when the only different between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04(IV)(A)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the ingredient label taught by Aveeno to be size that was proportional to the packaging it was applied to as well as large enough to enable a consumer to easily read the information provided on the label.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface areas of the first and second portions of the label to fall within the range based on the desired visual effects of the overall ingredient label, how long the ingredient names are and how much source information is needed to provide for each ingredient. 
Regarding claim 16, Aveeno teaches all the limitations of claim 21 above, however, the reference does not expressly teach that the formal ingredient name in the third portion are highlighted and at least one of an informal ingredient name and additional ingredient information of the active ingredient is provided below the list of formal ingredient names in the third portion. 
It has been held where the other difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art (see MPEP 2112.01(III). 
Providing a label on a product with information about the product to a consumer is not functionally related to the product and is merely informational. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product label taught by Aveeno to comprise any information about the product, such as highlighting formal ingredient names in the third portion and additionally including informal ingredient names or additional information about the ingredient below the list of formal ingredient names in the third portion. 
Regarding claim 22, Aveeno teaches all the limitations of claim 18 above, and the reference further teaches on the front of the box and the back that the product is comprised of natural products. 
It has been held where the other difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art (see MPEP 2112.01(III). 
Providing a label on a product with information about the product to a consumer is not functionally related to the product and is merely informational. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ingredient label taught by Aveeno to comprise any information about the product, such as highlighting products that are naturally, sustainably and/or responsibly sourced, to provide the consumer with relevant information about the product contained within the packaging. 


Claim(s) 18, 4, 5, 6, 7, 8, 9, 10, 14, 15, 16, 17, 19, 20, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Napoleon Perdis Product packaging (hereafter referred to as “Napoleon”, https://dailymed.nlm.nih.gov/dailymed/fda/fdaDrugXsl.cfm?setid=7464141c-7f51-4c45-8f17-8ba403e09a50&type=display; Revised 03/2018; previously cited).
Regarding claims 18, 20 and 7, Napoleon teaches a product and packaging for advanced mineral care make up (cosmetic skin care composition) disposed therein and 
The advanced mineral care make up (cosmetic composition) comprises 10 or more ingredients as shown in the active ingredients and inactive ingredients sections, and while the reference does not explicitly show the advanced mineral care make up (cosmetic composition), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the advanced mineral care make up (cosmetic composition) is in a primary container from which the advanced mineral care make up (cosmetic composition) is dispensed from and placed within the packaging (secondary package), wherein the primary package is shown on the product website (see https://www.theiconic.com.au/advanced-mineral-makeup-look-2-1123026.html; a copy of which is provided).  
The ingredient label present on one of the side panels includes a first portion containing formal ingredient names for the active ingredients in the product and a second portion containing the purpose of each active ingredient (additional ingredient information that relates to the formal ingredient names in the first portion). The first and second portions of the label are arranged as discrete columns in a side-by-side configuration, wherein the formal ingredient name and additional information are positioned adjacent to one another in their respective columns. 
It has been held where the other difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the 
Providing a label on a product with information about the product to a consumer is not functionally related to the product and is merely informational. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product label taught by Napoleon to comprise any information about the product, including listing all the formal ingredient names in a first section and providing additional information that relates to the formal ingredient name, to provide the consumer with relevant information about the product contained within the packaging. 
The reference does not expressly teach that each side panel comprises a surface area of from about 25cm2 to about 100cm2, however, it has been held that when the only different between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04(IV)(A)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the packaging (secondary packaging) to be large enough to contain the advanced mineral care make up (cosmetic composition) in the primary packaging, such that it falls within the range recited in claim 18. 
Regarding claims 4 and 5, Napoleon teaches all the limitations of claim 18 above, however, the reference does not expressly teach that the ingredient label has a 2, or that the first portion of the ingredient label occupies about 20% to 50% of the surface area of the ingredient label. 
It has been held that when the only different between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04(IV)(A)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the ingredient label taught by Napoleon to be size that was proportional to the packaging it was applied to as well as large enough to enable a consumer to easily read the information provided on the label. Furthermore, it would have been obvious to one of ordinary skill in the art to modify the size of the first portion as needed to effectively convey the desired information. 
Regarding claim 6, Napoleon teaches all the limitations of claim 5 above, and the reference does not expressly teach the ratio of the surface area of the first portion of the ingredient label to the second portion of the ingredient label.
It has been held that when the only different between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04(IV)(A)). 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface areas of the 
Regarding claims 8 and 9, Napoleon teaches all the limitations of claim 18 above. The reference does not expressly teach that the ingredient label further comprises an upper portion containing ingredients that are present in an amount of 1% or more and ordered according to ingredient concentration as required by claim 8, as well as a lower portion relating to ingredients present in the composition at concentrations less than 1% by weight and at least some of the information is ordered according to a common characteristic shared by two or more ingredients.  
It has been held where the other difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art (see MPEP 2112.01(III). 
Providing a label on a product with information about the product to a consumer is not functionally related to the product and is merely informational. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product label taught by Napoleon to comprise any information about the product, including a section highlighting the ingredients contained at a concentration of 1% or more and a different section highlighting ingredients present at a concentration of less than 1% by weight, to provide the consumer with relevant information about the product contained within the packaging. 
Regarding claim 10, Napoleon teaches all the limitations of claim 18 above, and further teaches that the ingredients are listed alphabetically and by purpose. 
Regarding claims 21, 17 and 23, Napoleon teaches a product and packaging for advanced mineral care make up (cosmetic skin care composition) disposed therein and an ingredient label disposed on the packaging (secondary package). The packaging (secondary package) is in the form of a box having two pairs of opposing side panels, a bottom panel and a top panel. 
The advanced mineral care make up (cosmetic composition) comprises 10 or more ingredients as shown in the active ingredients and inactive ingredients sections, and while the reference does not explicitly show the advanced mineral care make up (cosmetic composition), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the advanced mineral care make up (cosmetic composition) is in a primary container from which the advanced mineral care make up (cosmetic composition) is dispensed from and placed within the packaging (secondary package), wherein the primary package is shown on the product website (see https://www.theiconic.com.au/advanced-mineral-makeup-look-2-1123026.html; a copy of which is provided).  
The ingredient label present on one of the side panels includes a first portion containing formal ingredient names for the active ingredients in the product and a second portion containing the purpose of each active ingredient (additional ingredient information that relates to the formal ingredient names in the first portion). The first and second portions of the label are arranged as discrete columns in a side-by-side 
It has been held where the other difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art (see MPEP 2112.01(III). 
Providing a label on a product with information about the product to a consumer is not functionally related to the product and is merely informational. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product label taught by Napoleon to comprise any information about the product, including listing all the formal ingredient names present in the composition at an amount of 0.5% or more in a first section and providing additional information that relates to the formal ingredient name, and a third section including all the formal ingredient names present in the composition at an amount of 0.5% or less to provide the consumer with relevant information about the product contained within the packaging. 
The reference does not expressly teach that each side panel comprises a surface area of from about 25cm2 to about 100cm2
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the packaging (secondary packaging) to be large enough to contain the advanced mineral care make up (cosmetic composition) in the primary packaging, such that it falls within the range recited in claim 21. 
Regarding claims 14 and 15, Napoleon teaches all the limitations of claim 21 above, however, the reference does not expressly teach that the ingredient label has a surface area of less than about 65cm2 or that the first and second portions of the ingredient label occupy 30% to 95% of the surface area of the ingredient label.
It has been held that when the only different between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04(IV)(A)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the ingredient label taught by Napoleon to be size that was proportional to the packaging it was applied to as well as large enough to enable a consumer to easily read the information provided on the label.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface areas of the first and second portions of the label to fall within the range based on the desired visual effects of the overall ingredient label, how long the ingredient names are and how much source information is needed to provide for each ingredient. 
Regarding claim 16, Napoleon teaches all the limitations of claim 21 above, however, the reference does not expressly teach that the formal ingredient name in the third portion are highlighted and at least one of an informal ingredient name and additional ingredient information of the active ingredient is provided below the list of formal ingredient names in the third portion. 
It has been held where the other difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art (see MPEP 2112.01(III). 
Providing a label on a product with information about the product to a consumer is not functionally related to the product and is merely informational. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product label taught by Napoleon to comprise any information about the product, such as highlighting formal ingredient names in the third portion and additionally including informal ingredient names or additional information about the ingredient below the list of formal ingredient names in the third portion. 

Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 8-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention 

Response-Claim Rejections - 35 USC § 102 and 103
In light of the Applicants amendments to the claims, the previous rejections under 35 USC § 102 over “A label going above and beyond” (hereafter referred to as “Beyond”; https://www.labelandnarrowweb.com/contents/view_blog/2019-03-06/a-label-going-above-and-beyond/, 03/06/2019); “The Informed Consumer: Better Decision Making in Cosmetics Selection” (hereafter referred to as “Consumer”; http://cosmeticsciencereview.com/2018/01/15/the-informed-consumer-better-decision-making-in-cosmetics-selection/; 01/15/2018); and by Sammi the Beauty Buff “Review: Neutrogena Naturals Purifying Makeup Remover Cleansing Wipes” (hereafter referred to as “Neutrogena”; http://www.sammithebeautybuff.com/2015/04/review-neutrogena-naturals-purifying_26.html; 04/26/2015) are overcome, however, the references may be used as secondary references under 35 USC § 103 as appropriate. 
The previous rejections under 35 USC § 102 over Napoleon Perdis Product packaging (hereafter referred to as “Napoleon”, https://dailymed.nlm.nih.gov/dailymed/fda/fdaDrugXsl.cfm?setid=7464141c-7f51-4c45-8f17-8ba403e09a50&type=display; Revised 03/2018) are overcome by Applicants amendments, however, upon further consideration, the reference is applicable under 35 USC § 103 as used in the rejections above. Any arguments with respect to the reference that are still deemed valid will be addressed herein. 
The Applicant argues on page 9 that Napoleon does not teach the following limitations:
“a secondary package encompassing the primary package; wherein the secondary package comprises:
 i. two pairs of opposing side panels; wherein each side panel comprises a surface area of from about 25 cm2 to about 100 cm2; 
ii. a top panel, and
 iii. a bottom panel; 
 c. an ingredient label disposed on one side panel; wherein the ingredient label includes:
a first portion containing a formal ingredient name for each ingredient in the composition; wherein the first portion contains 10 or more formal ingredient names, and
 ii. a second portion containing at least one of an informal ingredient name and additional ingredient information that relates to the formal ingredient names in the first portion. “

The arguments are not persuasive. As stated in the rejection above, Napoleon teaches a product and packaging for advanced mineral care make up (cosmetic skin care composition) disposed therein and an ingredient label disposed on the packaging (secondary package). The packaging (secondary package) is in the form of a box having two pairs of opposing side panels, a bottom panel and a top panel. While the reference does not explicitly show the bottle (primary package) containing the make-up, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the advanced mineral care make up (cosmetic composition) is in a primary container from which the advanced mineral care make up (cosmetic composition) is dispensed from and placed within the packaging (secondary package), wherein the primary package is shown on the product website (see https://www.theiconic.com.au/advanced-mineral-makeup-look-2-1123026.html; a copy of which is provided).  
 Additionally, it has been held where the other difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art (see MPEP 2112.01(III). 
Providing a label on a product with information about the product to a consumer is not functionally related to the product and is merely informational. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product label taught by Napoleon to comprise any information about the product, including listing all the formal ingredient names in a first section and providing additional information that relates to the formal ingredient name, to provide the consumer with relevant information about the product contained within the packaging. 
With respect to the surface area of the side panel, Napoleon does not expressly teach that each side panel comprises a surface area of from about 25cm2 to about 100cm2, however, it has been held that when the only different between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP 2144.04(IV)(A)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the packaging (secondary 

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Simple Replenishing Rich Moisture Review” (https://makeupandbeauty.com/simple-replenishing-rich-moisturizer-review/; October 28, 2012) teaches a moisturizer in a bottle (primary packaging) that is then placed into a box (secondary packaging), wherein the box comprises a label listing ingredients (first portion) and their purpose (additional information pertaining to the listed ingredients in the first portion) (see images in reference). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785